Citation Nr: 1219048	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  06-17 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) by reason of service-connected disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from February 1987 to March 1989.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2004 rating decision, by the Indianapolis, Indiana, Regional Office (RO), which increased the evaluation for the Veteran's low back strain from 20 percent to 40 percent, effective July 22, 2003.  

In a decision, dated in November 2009, the Board denied the Veteran's claim for a rating in excess of 40 percent for low back strain, and remanded the case to the RO for development of the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in accordance with the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a November 2010, the RO denied the claim for a TDIU.  

In February 2011, the Board again remanded the case to the RO for further development of the TDIU issue.  Following the requested development, a supplemental statement of the case (SSOC) was issued in February 2012.  


FINDINGS OF FACT

1.  The Veteran is service connected for low back strain, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as 0 percent disabling.  The Veteran's combined schedular rating is 50 percent.  

2.  The Veteran has had occupational experience as a CAD technician; he is currently employed full time.  



3.  The Veteran's service-connected disabilities do not preclude substantially gainful employment consistent with his education and previous work experience.  


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.15, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  



In this case, VA satisfied its duty to notify by means of a letter dated in February 2010 from the RO to the Veteran, which were issued prior to the RO determination in November 2010.  An additional letter was issued in February 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran. The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



II.  Legal Analysis-TDIU.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (1) (2011).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescr ibes a 100 percent evaluation.  38 C.F.R. § 3.340(a) (2).  

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining whether there is a single service-connected disability rated as 60 percent, disabilities of a common etiology or a single accident are considered as one disability.  38 C.F.R. § 4.16(a).  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332(1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2011) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363(1993).  

The Board notes at the outset that the Veteran is service connected for low back strain, which has been rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as 0 percent disabling, for a combined disability rating of 50 percent.  See 38 C.F.R. § 4.25 (2011).  The current combined evaluation for the Veteran's service-connected disabilities is 30 percent.  See 38 C.F.R. § 4.25 (2011).  He, thus, does not meet the criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  

As noted above, the evidence does not reflect that the Veteran has a single disability or a combination of disabilities that results in a 100 percent schedular evaluation or that he has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  Therefore, he does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  Nonetheless, the Board must consider whether the claim should be referred for assignment of a total rating on an extraschedular rating.  

The question raised by 38 C.F.R. § 3.321(b) and § 4.16(b) is whether there are unusual circumstances, peculiar to this Veteran, which prevent him from having the usual amount of success to be expected in overcoming the handicap of his service-connected disabilities.  In this case, the Board finds no such unusual circumstances.  While the record indicates that the Veteran may have some pain and functional impairment caused by his low back disorder, the Board concludes the Veteran is not unemployable due to his service-connected low back strain, tinnitus and hearing loss.  The Veteran claims that his service-connected low back disability, tinnitus and hearing loss affect his ability to work.  Significantly, as noted above, following a VA examination in July 2010, the VA examiner noted that the Veteran's low back disorder would contribute to unemployability; however, the examiner did not indicate that the Veteran's disabilities precluded him from substantial gainful employment.  Moreover, the record clearly indicates that the Veteran is employed full time.  In addition, it is specifically reported that the Veteran has only missed 1 week of work in the past 12 months due to his back disorder.  Thus, the medical evidence does not show that the Veteran's disabilities preclude him from substantial gainful employment.  

The United States Court of Appeals for Veterans Claims (Court) has stated that in order for a Veteran to prevail on an extraschedular claim for TDIU, the record must reflect some factor that takes his case outside of the norm.  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities and the Veteran's employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19. 

The Board has considered the Veteran's contentions that his back disorder affects his ability to work and absenteeism, the evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that difficulties with low back strain have resulted in symptoms not contemplated by the rating criteria.  It is undisputed that his disability has an adverse effect on employment, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.  For these same reasons, further action under 38 C.F.R. § 4.16 (2011) is not necessary.  In other words, there appears no basis, for the reasons set forth above, for an extraschedular award based on individual unemployability.  

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49(1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.  In light of the foregoing, the Board finds that award of a total disability rating based on unemployability due to service-connected disabilities is not warranted, and referral for consideration of an extraschedular assignment of TDIU is not warranted.  


ORDER

A total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


